Citation Nr: 1712614	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for left temporomandibular joint (TMJ) strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 2006 to April 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction was later transferred to the Phoenix, Arizona RO.

The Veteran was scheduled to appear at a Board hearing in February 2016. The Board acknowledges that the hearing notification letters were returned as undeliverable. The Board also acknowledges that VA attempted to contact the Veteran because it appeared that he had moved to Texas. In internal correspondence, the Board then attempted to contact the Veteran through his representative. However, in March 2017, the Veteran's representative informed the Board that all attempts to contact or locate the Veteran were unsuccessful. The Board notes that ultimately it is the responsibility of the Veteran to notify VA of any changes of address or contact information. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts"). VA satisfied the duty to notify the Veteran when it mailed the hearing notification letters to the most current address of record and additional addresses that were discovered on review of the claims file. As such, the Board finds that the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

 



FINDING OF FACT

The Veteran's left TMJ strain has not been productive of lateral excursion of 4 millimeters or less, inter-incisal range of motion of 40 millimeters or less and has not resulted in additional functional loss at any time during the appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left TMJ strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995). These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion. The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. See also 38 C.F.R. §§ 4.40, 4.45.

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Analysis

The Veteran has been diagnosed with left TMJ strain. A 0 percent rating is currently assigned for the Veteran's TMJ strain under Diagnostic Code 9905, for limited motion of the temporomandibular articulation. The Veteran asserts entitlement to a compensable rating. 

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is contemplated when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905. A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

It is noted that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.

The Veteran's service treatment records reveal that in October 2008, he complained of left side facial pain and that his jaw was popping and was prescribed jaw exercises. 

The Board notes that it does not appear that the Veteran has received any VA treatment for his TMJ strain.

The Veteran was afforded a VA examination in November 2011, where he was diagnosed with left TMJ pain. The Veteran reported flare ups along with daily popping and mild pain. He also reported functional loss and impairment of the left TMJ as excess fatigability and clicking of the left side. Range of movement for lateral excursion was greater than 4 mm, with no objective evidence of painful motion. Range of motion for opening mouth, measured by inter-incisal distance was greater than 40 mm, with no objective evidence of painful motion. 

An addendum opinion was provided in November 2012. The examiner clarified that "the diagnosis should be stated as left TMJ strain with no evidence of painful motion noted [at time of prior examination]." 

The Veteran was afforded an additional VA examination in July 2014. The examiner stated that the Veteran has some mild symptoms of [temporomandibular joint dysfunction] including some joint sounds. Range of movement was normal, and there was no pain to palpation of any structures. The Veteran denied any bruxism. The examiner noted that the Veteran had braces for 1 year and that braces could contribute to his symptoms. Physical examination revealed range of motion for lateral excursion was greater than 4 mm. There was no evidence of painful motion. Range of motion by opening mouth, measured by inter-incisal distance was greater than 40 mm. There was no objective evidence of painful motion. The Veteran was able to repeat repetitive motions and there were no additional losses. The examiner reported that there is no functional loss or functional impairment of the TMJ strain.

As such, the evidence of record shows that the Veteran's TMJ strain has not reached a compensable level. The Veteran has reported some pain in the left jaw. However, the VA examiners have confirmed that there was no limitation of motion of the Veteran's left TMJ. The Board acknowledges the Veteran's reports of jaw pain, but pain without any additional loss of motion does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Accordingly, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a compensable (10 percent) rating. 

The Board has considered whether a compensable evaluation is warranted under other potentially applicable diagnostic codes. Here, however, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth, including his teeth. Thus, he does not have oral or dental symptoms contemplated by other rating criteria. 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9915 (2015). In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's left TMJ disorder. 

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for a compensable disability evaluation for his service-connected left TMJ strain. In considering whether a compensable evaluation is warranted, the Board has considered the benefit-of-the-doubt rule. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 

All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of left TMJ strain have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial compensable evaluation for left temporomandibular joint (TMJ) strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


